Citation Nr: 1737135	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for blindness, to include as due to bilateral macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from April 1951 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim was remanded in February 2017 for the provision of a hearing before a representative of the Board.  In July 2017, the Veteran, through his representative, withdrew the hearing request because he was unable to travel due to blindness.  Based on the scheduling of a Board hearing, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Blindness in both eyes, to include as due to macular degeneration, was not incurred in service and is not otherwise attributable to service.



CONCLUSION OF LAW

Entitlement to service connection for blindness is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter to the Veteran in October 2011.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records and multiple lay statements have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims other than private treatment records for the years immediately following his separation from service, which he indicated were unavailable. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, no examination has been conducted involving the blindness claim.  The Board concludes that a remand for a VA examination is unnecessary.  As will be discussed, the Veteran does not contend and the objective evidence does not suggest the onset of any symptoms related to the disability during service or for more than one year after separation from service.  There is no competent evidence suggesting an association between the diagnosed macular degeneration and service.  As such, a remand for an examination with respect to this issue is unnecessary. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served aboard a U.S. Navy personnel carrier as an assault boat coxswain.  His ship participated in action in World War II in the Pacific, was decommissioned at the end of the War, and recommissioned in 1951.  The Veteran contends that he developed legal blindness, now diagnosed as due to macular degeneration, due to his active service.  Specifically, he has suggested that it could be due to contact with chemicals, toxins, or other material scraping the paint from a ship that had been bombed by the Japanese in World War II.  He also has speculated that he came into contact with something causing the blindness while transporting unknown materials to places such as Japan during his service or from gunpowder blowing into his eyes.  

The Veteran's service treatment records include normal 20/20 vision at the time of his physical examination prior to entrance in April 1951.  At that time, the Veteran denied a history of having worn glasses.  The Veteran's service treatment records include no complaints, treatment, or diagnosis of eye trouble or disability including any acute contact with hazardous materials.  As will be discussed, the Veteran does not contend that eye problems began until after his separation from service.  An April 1955 Report of Medical Examination prior to separation from service included a normal examination of the eyes and the Veteran's uncorrected visual acuity was 20/20.  

A March 2009 record indicated that the Veteran had retired multiple decades previously from his work as a police detective due to macular degeneration and legal blindness.  

The Veteran's October 2011 original claim for VA compensation benefits indicated that his blindness began in 1963.

A March 2012 private treatment record noted that the Veteran had a family history of macular degeneration.

An April 2013 letter from a private physician stated that the Veteran was "afflicted with an atypical form of macular degeneration in both eyes.  His condition began at an earlier age than usual, and was likely present during his time in service and progressively worsened with time."  The physician provided no explanation for the finding that the disorder was present during active service. 

Letters from several of the Veteran's friends and neighbors indicated knowing the Veteran from "several" to "over 10 years" and that during that entire time the Veteran had experienced vision problems.

In a July 2013 statement, the Veteran's wife reported that the Veteran "was ok before entering service but began to have problems very soon after discharge."

In his October 2013 notice of disagreement, the Veteran indicated that during service one of his duties had been to scrape paint off a ship that was involved in World War II and that it was unclear what the residue from bombs dropped on the ship by the Japanese had contained.  Consequently, it was unclear what the Veteran had inhaled and/or absorbed into the eyes while cleaning the ship.  The Veteran had undergone multiple eye examinations beginning in early 1960 and had been told that he would be going blind, but the treatment providers could not name the problem causing the blindness.

An October 2013 statement from the Veteran's private physician noted that the Veteran, "has been and continues to be visually impaired for many years from macular degeneration."  The letter did not specifically note in-service onset or otherwise link the disability to service.

In a statement from a friend of the Veteran, dated in October 2013, the friend noted being aware of the Veteran's, "ability to work and perform in all areas of normal living.  However, I have noticed in the past year or so, he has been experiencing some serious eye problems, and is unable to continue to perform his normal activities regarding jobs or projects that involve his ability to see and successfully perform certain activities."

In a statement from the Veteran's wife, received in December 2014, she indicated that the Veteran, "was home just a short time when he began to have problems with his eyes."

In his August 2015 substantive appeal, the Veteran indicated that for years doctors could not name the cause of the blindness or determine when it really started.  He also stated that his vision "began to go" in approximately 1959.  After initially being prescribed glasses that did not help, his doctor told the Veteran that he was going blind and that it was just a matter of time.  He eventually went blind at some period between 1960 and 1962.  Doctors continued to be unable to explain the reason for the blindness over the years, although the Veteran indicated that the records now were unavailable.  In addition, "no one would call this by name until the last few years when he got to [an] age where this [diagnosis] fit with them."  The Veteran believed that his blindness was due to gun powder blowing back on the Veteran and that he was involved in the transportation of unknown materials to locations (like Japan) where he could have been exposed to something that caused the blindness.

The Board concludes that the evidence does not establish that the Veteran had exposure to any substance in service that caused his legal blindness, to include macular degeneration, or that the disability was incurred in or is otherwise related to service.    

In reaching that conclusion, the Board has considered the statements from the private medical providers opining that the Veteran's macular degeneration disability or symptoms likely began during service.  Such a conclusion is contradicted by the Veteran's assertions that he did not experience any eye problems or symptoms in service.  The lay evidence indicates that at the earliest he began to experience symptoms in 1959, or multiple years after separation from service.  Moreover, the April 1955 examination prior to separation from service included normal findings as to the eye and the Veteran had uncorrected visual acuity of 20/20.  Although it is established that his disease is progressive, the Veteran was able to perform duties and retire from a position as a city detective that is not consistent with the onset of vision deficits immediately after service.  As such, the Board finds that the private opinions as to in-service onset of the macular degeneration were based on an inaccurate factual premise and are afforded no probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

The Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of blurry vision and related symptoms, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise, the complexity of attributing his macular degeneration and legal blindness to his active service, the absence of any vision problems during service, and his normal vision on separation from service, however, the Board concludes that in this case his and his wife's statements are not competent evidence and are afforded no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The Board acknowledges the Veteran's reports of exposure to gunpowder, paint and other residue from a bombed ship from World War II that was being retrofitted, and unknown cargo taken to foreign locations.  The Board places very low probative weight on the reports because there is no objective evidence suggesting how any residue of combat action in the 1940s remained present on the ship when recommissioned five years later or that any of these unspecified chemicals or exposure caused or otherwise contributed to the Veteran's macular degeneration.  The Veteran acknowledges that he did not experience signs or symptoms in service as a result of the contended exposure.  The evidence does not establish that the Veteran suffered "an event, injury or disease in service," so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

As above, the Board finds that the Veteran is not competent to opine as to a link between such claimed exposure and his macular degeneration or other eye problems due to the medical complexity of such a finding.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for blindness, to include as due to bilateral macular degeneration, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


